IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 STEPHEN PASCAL AND CHRIS GATES,                  :   No. 142 WAL 2020
                                                  :
                      Petitioners                 :
                                                  :   Petition for Allowance of Appeal
                                                  :   from the Order of the
               v.                                 :   Commonwealth Court
                                                  :
                                                  :
 CITY OF PITTSBURGH ZONING BOARD                  :
 OF ADJUSTMENT, AND CITY OF                       :
 PITTSBURGH AND NORTHSIDE                         :
 LEADERSHIP CONFERENCE,                           :
                                                  :
                      Respondents                 :


                                          ORDER



PER CURIAM

       AND NOW, this 13th day of October, 2020, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. The parties are directed to state their

positions -- and to stipulate if possible -- regarding whether LaShawn Burton-Faulk served

on the Northside Leadership Conference Board of Directors during the Zoning Board of

Adjustment proceedings. Allocatur is DENIED as to all remaining issues. The issues, as

stated by Petitioners, are:

       (1)     Whether the Commonwealth Court erred in affirming the trial court’s
       order upholding the grant Owner of the zoning relief requested despite the
       conflict of interest of ZBA member Burton-Faulk?

       (2)    Whether the Commonwealth Court erred in affirming the trial court’s
       order upholding the grant to Owner of the zoning relief requested where the
       ZBA failed to issue a written decision within forty-five (45) days of the public
       hearing and where applicant did not agree in writing or on the record to an
       extension of time within forty-five (45) days of the public hearing?